UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:June 30, 2007 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No: 000-49844 TEMECULA VALLEY BANCORP INC. (Exact name of registrant as specified in its charter) California46-0476193 (State or other jurisdiction of incorporate or organization)(I.R.S. Employer Identification No.) 27710 Jefferson Avenue, Suite A100 Temecula, California 92590 (Address of principal executive offices)(Zip Code) (Registrant's telephone number, including area code) (951) 694-9940 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act. Large accelerated filer[ ]Accelerated Filer[X]Non-accelerated filer[ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [ ]No[X] As of July 30, 2007, there were 10,174,306 shares of the registrant's common stock, no par value per share, outstanding. TABLE OF CONTENTS PARTI - FINANCIAL INFORMATION 3 ITEM -1 FINANCIAL STATEMENTS 3 NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 7 ITEM - 2 MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 9 OVERVIEW 10 FINANCIAL CONDITION 11 RESULTS OF OPERATIONS 16 LIQUIDITY 22 CAPITAL PLANNING 22 CRITICAL ACCOUNTING POLICIES AND ESTIMATES 23 LOAN COMMITMENTS AND RELATED FINANCIAL INSTRUMENTS 23 ITEM - 3 QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 24 ITEM - 4 CONTROLS AND PROCEDURES 25 PART II - OTHER INFORMATION 25 ITEM - 1 LEGAL PROCEEDINGS 25 ITEM - 1A RISK FACTORS 25 ITEM - 2 UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 25 ITEM - 3 DEFAULTS UPON SENIOR SECURITIES 25 ITEM - 4 SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 26 ITEM - 5 OTHER INFORMATION 26 ITEM - 6 EXHIBITS 26 SIGNATURES 26 PART I – FINANCIAL INFORMATION ITEM 1 – FINANCIAL STATEMENTS TEMECULA VALLEY BANCORP INC. Consolidated Statements of Financial Condition (Unaudited) June 30, 2007 December 31, 2006 ASSETS (in thousands, except share data) Cash and Due from Banks $ 13,644 $ 15,190 Interest-bearing deposits in financial institutions 1,000 99 Federal Funds Sold 76,750 18,180 TOTAL CASH AND CASH EQUIVALENTS 91,394 33,469 FNMA Mortgage-backed Security HTM (fair value of $1,022 at June 30, 2007 and $1,029 at December 31, 2006) 1,012 1,019 Loans Held for Sale 191,919 173,120 Loans: Commercial 57,113 59,663 Real Estate - Construction 468,892 462,562 Real Estate - Other 199,899 246,095 SBA 234,059 201,105 Consumer and other 3,134 3,684 TOTAL LOANS HELD IN PORTFOLIO 963,097 973,109 Net Deferred Loan Fees (3,501) (3,536) Allowance for Loan Losses (12,268) (12,522) TOTAL NET LOANS HELD IN PORTFOLIO 947,328 957,051 Federal Home Loan Bank Stock, at Cost 2,833 1,996 Premises and Equipment 5,400 5,492 Other Real Estate Owned 722 1,255 Cash Surrender Value of Life Insurance 27,505 24,036 Deferred Tax Assets 9,080 8,480 SBA Servicing Assets 7,111 8,288 SBA Interest-Only Strips Receivable 9,775 13,215 Accrued Interest Receivable 6,466 6,155 Other Assets 8,420 4,613 TOTAL ASSETS $ 1,308,965 $ 1,238,189 LIABILITIES AND SHAREHOLDERS' EQUITY Deposits: Non Interest-Bearing Demand $ 144,683 $ 144,525 Money Market and NOW 151,893 130,357 Savings 29,487 29,781 Time Deposits, Under $100,000 403,827 367,029 Time Deposits, $100,000 and Over 419,945 409,809 TOTAL DEPOSITS 1,149,835 1,081,501 Accrued Interest Payable 2,027 2,094 Junior Subordinated Debt 34,023 41,240 Dividend payable 426 - Other Liabilities 10,466 10,091 TOTAL LIABILITIES 1,196,777 1,134,926 SHAREHOLDERS’ EQUITY: Common Stock No Par Value; 40,000,000 Shares Authorized; 10,662,772 and 10,586,659 Shares Issued and Outstanding at June 30, 2007 and December 31, 2006 46,304 46,383 Accumulated other comprehensive loss - (172) Retained Earnings 65,884 57,052 TOTAL SHAREHOLDERS' EQUITY 112,188 103,263 TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ 1,308,965 $ 1,238,189 See accompanying notes to the consolidated financial statements 3 TEMECULA VALLEY BANCORP INC. Consolidated Statements of Income (Unaudited) For the Three Months Ended June 30, For the Six Months Ended June 30, 2007 2006 2007 2006 INTEREST INCOME (in thousands, except share and per share data) Loans, including fees $ 29,487 $ 21,762 $ 57,565 $ 41,060 Investment Securities 15 3 32 5 Due from Banks-Time 3 - 4 - Federal Funds Sold 399 147 662 267 TOTAL INTEREST INCOME 29,904 21,912 58,263 41,332 INTEREST EXPENSE Money Market and NOW 1,069 535 2,038 1,020 Savings Deposits 26 34 50 61 Time Deposits 10,976 6,089 21,259 11,037 Junior Subordinated Debt and Other Borrowings 779 717 1,614 1,309 TOTAL INTEREST EXPENSE 12,850 7,375 24,961 13,427 NET INTEREST INCOME 17,054 14,537 33,302 27,905 Provision for Loan Losses - 1,096 415 1,410 NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES 17,054 13,441 32,887 26,495 NON INTEREST INCOME Service Charges and Fees 151 162 300 315 Gain on Sale of Loans 4,453 3,759 6,750 6,704 Gain(Loss) on Other Assets and Other Real Estate Owned 1 207 (13) 232 Servicing Income (Loss) (855) 209 (1,710) 624 Loan Broker Income 1,275 1,037 2,661 1,657 Loan Related Income 559 679 1,017 1,200 Other Income 533 422 1,050 684 TOTAL NON INTEREST INCOME 6,117 6,475 10,055 11,416 NON INTEREST EXPENSE Salaries and Employee Benefits 9,646 8,122 18,283 15,863 Occupancy Expenses 817 747 1,609 1,486 Furniture and Equipment 456 425 928 805 Data Processing 353 318 705 620 Marketing and Business Promotion 257 259 601 484 Legal and Professional 403 319 711 621 Regulatory Assessments 56 43 111 85 Travel & Entertainment 285 278 591 523 Loan Related Expense 493 766 1,115 1,228 Office Expenses 705 576 1,363 1,184 Other Expenses 846 200 963 232 TOTAL NON INTEREST EXPENSE 14,317 12,053 26,980 23,131 INCOME BEFORE INCOME TAX EXPENSE 8,854 7,863 15,962 14,780 Income Tax expense 3,603 3,333 6,532 6,270 NET INCOME $ 5,251 $ 4,530 $ 9,430 $ 8,510 Per Share Data : Earnings Per Share - Basic $0.49 $0.50 $0.89 $0.95 Earnings Per Share - Diluted $0.47 $0.47 $0.85 $0.89 Cash Dividend Per Share $0.04 N/A $0.04 N/A Average number of shares outstanding 10,661,179 9,025,994 10,631,627 8,990,537 Average number of shares and equivalents 11,072,471 9,606,151 11,063,223 9,546,876 See accompanying notes to the consolidated financial statements 4 TEMECULA VALLEY BANCORP INC. Consolidated Statements of Shareholders’ Equity (Unaudited) Accumulated Common Other Comprehensive Stock Retained Comprehensive Income Shares & Surplus Earnings Income (Loss) Total (in thousands, except share and per share data) Balance at January 1, 2006 8,898 $ 17,640 $ 40,132 $ 409 $ 58,181 Exercise of Stock Options, Including the Realization ofTax Benefits of $243 80 559 559 Stock-based compensation 420 420 Net Income 3,981 3,981 3,981 Other comprehensive income (loss), net (318) (318) (318) Total comprehensive income $ 3,663 Balance at March 31, 2006 8,978 $ 18,619 $ 44,113 $ 91 $ 62,823 Exercise of Stock Options, Including the Realization ofTax Benefits of $941 163 1,443 1,443 Stock-based compensation 198 198 Net Income 4,529 4,529 4,529 Other comprehensive income (loss), net (1,061) (1,061) (1,061) Total comprehensive income $ 3,468 Balance at June 30, 2006 9,141 $ 20,260 $ 48,642 $ (970) $ 67,932 Exercise of Stock Options, Including the Realization ofTax Benefits of $189 28 369 369 Stock-based compensation 314 314 Net Income 4,018 4,018 4,018 Other comprehensive income (loss), net 328 328 328 Total comprehensive income $ 4,346 Balance at September 30, 2006 9,169 $ 20,943 $ 52,660 $ (642) $ 72,961 Exercise of Stock Options, Including the Realization ofTax Benefits of $189 17 122 122 Private Placement Stock Offering 1,401 25,137 25,137 Stock-based compensation 181 181 Net Income 4,392 4,392 4,392 Other comprehensive income(loss), net 470 470 470 Total comprehensive income $ 4,862 Balance at December 31, 2006 10,587 $ 46,383 $ 57,052 $ (172) $ 103,263 Exercise of Stock Options, Including the Realization ofTax Benefits of $10 27 112 112 Stock-based compensation 190 190 Adjustment for adoption of FASB 155 (172) 172 - Net Income 4,179 4,179 Balance at March 31, 2007 10,614 $ 46,685 $ 61,059 $ - $ 107,744 Exercise of Stock Options, Including the Realization of Tax Benefits of $1,009 156 1,528 1,528 Repurchase and retirement of common stock (107) (2,087) (2,087) Stock-based compensation 178 178 Cash dividends ($0.04 per share) (426) (426) Net Income 5,251 5,251 Balance at June 30, 2007 10,663 $ 46,304 $ 65,884 $ - $ 112,188 See accompanying notes to the consolidated financial statements 5 TEMECULA VALLEY BANCORP INC. Consolidated Statements of Cash Flows (Unaudited) For the Six Months Ended June 30, 2007 2006 OPERATING ACTIVITIES (dollars in thousands) Net Income $ 9,430 $ 8,510 Adjustments to Reconcile Net Income to Net Cash Provided by Operating Activities: Provision for Loan Losses 415 1,410 Depreciation and Amortization 6,234 4,834 Amortization of debt issuance cost 35 35 Net amortization(accretion) of securities 4 - Net Change in deferred loan origination fees (35) (309) Provision for Deferred Taxes (600) (400) Gain on Sale of Loans (6,750) (6,704) Loans Originated for Sale (167,506) (117,594) Proceeds from Loan Sales 155,457 90,986 Loss (Gain) on Sale of Other Real Estate Owned and other assets 15 (240) Share-based compensation expense 368 618 Net Increase in Cash Surrender Value of Life Insurance (469) (336) Federal Home Loan Bank Stock Dividends (53) (45) Net Change in Accrued Interest, Other Assets and Other Liabilities (5,823) (1,776) NET CASH USED BY OPERATING ACTIVITIES (9,278) (21,011) INVESTING ACTIVITIES Purchases of Held-to-Maturity Investments (297) (595) Proceeds from Maturities of Held-to-Maturity Securities 300 600 Purchases of Federal Reserve and Federal Home Loan Bank Stock 783 (45) Net Decrease (Increase) in Loans 52,064 (105,471) Purchase of loans (43,443) (31,761) Purchases of Premises and Equipment (781) (994) Proceeds from Sale of Premises and Equipment 93 131 Purchase of Cash Surrender Value Life Insurance (3,000) (3,668) Proceeds from Sale of Other Real Estate Owned 1,240 2,352 NET CASH PROVIDED (USED) IN INVESTING ACTIVITIES 6,959 (139,451) FINANCING ACTIVITIES Net Increase in Demand Deposits and Savings Accounts 21,400 15,735 Net Increase in Time Deposits 46,934 163,775 Net Change in Federal Home Loan Bank Advances - (30,000) Retirement of Junior Subordinated Debt Securities (7,217) - Proceeds from Exercise of Stock Options 631 818 Cash dividend payable (426) - Repurchase and retirement of common stock (2,087) - Excess tax benefits from Exercise of Stock Options 1,009 1,184 NET CASHPROVIDED BY FINANCING ACTIVITIES 60,244 151,512 INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS 57,925 (8,950) Cash and Cash Equivalents at Beginning of Year 33,469 51,512 CASH AND CASH EQUIVALENTS AT END OF PERIOD $ 91,394 $ 42,562 Supplemental Disclosures of Cash Flow Information: Interest Paid $ 25,028 $ 13,121 Income Taxes Paid, net of refunds $ 8,292 $ 285 Transfer of Loans to Other Real Estate Owned $ 722 $ 728 See accompanying notes to the consolidated financial statements 6 TEMECULA VALLEY BANCORP INC. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) For the six months ended June 30, 2007 and 2006 The accompanying unaudited consolidated financial statements have been prepared by Temecula Valley Bancorp Inc. pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”) and include the accounts of Temecula Valley Bancorp Inc. ("company" or “our company” or “our holding company”) and its wholly owned subsidiary, Temecula Valley Bank ("bank" or “our bank”). All significant intercompany transactions have been eliminated. Unless the context indicates otherwise, all references in this report to “we”, “us”, and “our” refer to the company and the bank on a consolidated basis. Our holding company is also the common stockholder of Temecula Valley Statutory Trust II, Temecula Valley Statutory Trust III, Temecula Valley Statutory Trust IV, and Temecula Valley Statutory Trust V. In accordance with Financial Accounting Standards Board Interpretation (“FIN”) No. 46, “Consolidation of Variable Interest Entities, an interpretation of ARB No. 51”, these trusts are not included in our consolidated financial statements. The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires our management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reported period. Estimates associated with the allowance for loan losses, SBA servicing asset, and SBA interest-only strips receivable are particularly susceptible to material change in the near term. Actual results could differ from those estimates. The results of operations for the six month period ended June 30, 2007, are not necessarily indicative of the results to be expected for the full year. These financial statements do not include all disclosures associated with our Annual Report on Form 10-K for the fiscal year ended December 31, 2006 filed with the SEC and, accordingly, should be read in conjunction with such statements. In our opinion, the unaudited financial statements contain all adjustments (consisting only of normal, recurring accruals) necessary to fairly present our financial position on June 30, 2007. Certain prior year amounts have been reclassified to conform to the current period’s presentation. Note 1 – Significant Accounting Policies Significant accounting policies we follow are presented in NoteA to the consolidated financial statements included in our Annual Report on Form 10-K for the fiscal year ended December 31, 2006. Effective January 1, 2007, we have adopted Financial Accounting Standards Boards (“FASB”) No. 155 and No. 156 as described below. In March 2006, the FASB issued SFAS No. 156, “Accounting for Servicing of Financial Assets – an amendment of FASB statement No.140”, “Accounting for Transfers and Servicing of Financial Assets and Extinguishments of Liabilities”. SFAS No. 156 clarifies when a servicer should separately recognize servicing assets and servicing liabilities and permits an entity to choose either the “Amortization Method” or “Fair Value Measurement Method” for subsequent measurement of each class of such assets and liabilities. SFAS No. 156 is effective as of the beginning of an entity’s first fiscal year that begins after September 15, 2006. Earlier adoption is permitted as of the beginning of an entity’s fiscal year, provided the entity has not issued financial statements. Effective January 1, 2007, we implemented SFAS No. 156 and elected to use the “fair value measurement method” to account for our servicing. At January 1, 2007, the carry value equaled the fairmarket value of the servicing asset,and therefore, there was no impairment upon adoption and further implementation. In February 2006, the FASB issued SFAS No. 155, “Accounting for Certain Hybrid Financial Instruments”. SFAS No. 155, amends SFAS No. 133, “Accounting for Derivative Instruments and Hedging Activities”, and SFAS 140, “Accounting for Transfers of Financial Assets and Extinguishments of Liabilities”. SFAS No. 155 allows financial instruments that have embedded derivatives to be accounted for as a whole (eliminating the need to bifurcate the derivative from its host) if the holder elects to account for the whole instrument on a fair value basis. SFAS No. 155 also clarifies and amends certain other provisions of SFAS No. 133 and SFAS No. 140 that identifies which interest-only strips are not subject to the requirements of SFAS No. 133. We implemented this standard as of the beginning of our fiscal year 2007. As a result, we have recorded effective January 1, 2007, a cumulative effect adjustment to retained earnings of $172 thousand, representing the difference between the fair value and the carrying value of the servicing assets and interest-only strips receivable at January 1, 2007. This statement will impact the way we account for I/O strips requiring us to record these assets at fair value with all adjustments running through the income statement for new I/O strips acquired after the implementation date. 7 In July 2006, the FASB issued Interpretation No. 48 (“FIN 48”) “Accounting for Uncertainty in Income Taxes: an interpretation of FASB Statement No. 109.”
